In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

 ******************** *
MATTHEW COLE,                         *     No. 14-628V
                                      *     Special Master Christian J. Moran
                  Petitioner,         *
                                      *     Filed: May 13, 2015
v.                                    *
                                      *     Decision on the record; insufficient
SECRETARY OF HEALTH                   *     proof of causation; influenza (“flu”)
AND HUMAN SERVICES,                   *     vaccine; Guillain-Barré Syndrome
                                      *     (“GBS”); chronic inflammatory
                  Respondent.         *     demyelinating polyneuropathy
                                      *     (“CIDP”).
 ******************** *
Maximillian J. Muller, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Jennifer L. Reynaud, United States Dep’t of Justice, Washington, DC, for
respondent.
            UNPUBLISHED DECISION DENYING COMPENSATION1

      Matthew Cole filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. § 300aa –10 through 34 (2012), on July 18, 2014. In his petition,
Mr. Cole alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
July 25, 2011, caused him to suffer Guillain-Barré Syndrome (“GBS”) and chronic
inflammatory demyelinating polyneuropathy (“CIDP”). The information in the
record, however, does not show entitlement to an award under the Program.

           I.   Procedural History

      On July 18, 2014, Mr. Cole, filed a petition for compensation alleging that
his GBS and CIDP were caused in fact by a flu vaccine he received on July 25,

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa—12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
2011. No medical records were filed with the petition as required by 42 U.S.C. §
300aa—11(c).

      From August to December 2014, petitioner periodically filed medical and
employment records (exhibits 1 – 9), as well as affidavits (exhibits 10-12), in
support of his claim. Mr. Cole filed his statement of completion on December 2,
2014.

      On January 6, 2015, respondent filed a status report on the completeness of
Mr. Cole’s medical records. In her report, respondent requested that Mr. Cole had
not yet filed a vaccine administration record. Respondent raised the concern that
although Mr. Cole’s petition stated that his employer, Union Pacific Railroad,
administered the vaccine, it was not likely that the 2011-2012 flu vaccine was
available as early as July 25, 2011. Resp’t’s Rep., filed Jan. 6, 2015, at 1-2.

       A status conference was held on January 14, 2015, to discuss Mr. Cole’s
efforts to obtain his vaccine administration record. Mr. Cole reported that he had
already taken several steps to locate the record, including subpoenaing his
employer and contacting his previous primary care physician. Additional
suggestions for steps were proposed including seeking an affidavit or deposition
from the administering nurse. Order, issued Jan. 14, 2015.

       A follow-up status conference was held on February 23, 2015. During this
conference, Mr. Cole reported that he was still considering how to continue his
efforts to locate the vaccine administration record such as seeking authorization for
another subpoena for the record. The undersigned suggested that Mr. Cole may
want to subpoena the nurse for deposition. Order, issued Feb 24, 2015.

       During a status conference held on April 8, 2015, Mr. Cole announced that
he was unable to locate the vaccine administration record and planned to withdraw
his case. Mr. Cole moved for a decision dismissing his petition on May 4, 2015.
In his motion, petitioner stated that he “will be unable to prove that his is entitled
to compensation in the Vaccine Program” and that “proceed[ing] further would be
unreasonable.” Pet’r’s Mot., filed May 4, 2015, at ¶¶ 1-2.

       II.   Analysis

      To receive compensation under the National Vaccine Injury Compensation
Program, petitioners must prove that they “received a vaccine set forth in the
Vaccine Injury Table.” In addition, petitioners must also establish either 1) that the

                                          2
vaccinee suffered a “Table Injury” – i.e., an injury falling within the Vaccine
Injury Table – corresponding to one of the vaccinee’s vaccinations, or 2) that the
vaccinee suffered an injury that was actually caused by a vaccine. See §§ 300aa—
13(a)(1)(A) and 300aa—11(c)(1).

       Mr. Cole has been unable to produce evidence that he did, in fact, receive
the flu vaccine on or around July 25, 2011. In addition to lacking proof of vaccine
administration, the record is otherwise insufficient. Mr. Cole has not established
that he suffered a “Table Injury,” and he has not provided a medical expert’s
opinion, or any other persuasive evidence, indicating that his GBS and CIDP were
vaccine-caused.

       Under the Act, petitioners may not be given a Program award based solely
on the petitioners’ claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa—13(a)(1).
In this case, Mr. Cole has not provided medical records or opinion supporting his
claim that he received the flu vaccine, and that vaccine caused his GBS and CIDP.
He has failed to demonstrate either that he suffered a “Table Injury” or that his
injuries were “actually caused” by a vaccination.

     Thus, this case is dismissed for insufficient proof. The Clerk shall enter
judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         3